UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-6551


JOHN FISHBACK,

                 Plaintiff - Appellant,

          v.

DEPUY ORTHOPAEDICS; AHNAD MURTHI, MD.; MICHAEL O’BRIAN;
LABID SYAD, MD.; NAO B. ODEFLE, MD.; BARBARA NEWLON; SHERON
BAUCOM, MD.; ASRESAHEGN GETACHEW, MD.; COLIN OTTEY, MD.;
MAJID ARNAUT, MD.; GARY MAYNARD, Secretary; J. M. STOUFFER,
Commissioner; BOBBY SHEARIN, Warden; WARDEN BISHOP; SUDAIR
KATHURIA, MD.; CORIZON; UNIVERSITY OF MARYLAND MEDICAL
SYSTEM,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:12-cv-00648-JFM)


Submitted:   August 6, 2013                 Decided:   August 23, 2013


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Fishback, Appellant Pro Se. Indira Kavita Sharma, Jason M.
St. John, SAUL EWING, LLP, Baltimore, Maryland; Stephanie Judith
Lane-Weber, Assistant Attorney General, Baltimore, Maryland;
Michelle Jacquelyn Marzullo, MARKS, O’NEILL, O’BRIEN, DOHERTY &
KELLY, P.C., Towson, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            John     Fishback     appeals     the    district         court’s    orders

denying his motions and denying relief on his 42 U.S.C. § 1983

(2006)   complaint.         We   have    reviewed    the    record       and    find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           See Fishback v. Depuy Orthopaedics, No.

1:12-cv-00648-JFM (D. Md. Mar. 28, 2013; Mar. 21, 2013; Mar. 13,

2013; Mar. 7, 2013; Feb. 19, 2013; Sept. 17, 2012; July 31,

2012; June 26, 2012; filed Mar. 1, 2012 & entered Mar. 2, 2012).

We   deny   Fishback’s      motions     for   appointment        of    counsel.        We

dispense    with     oral    argument      because       the     facts     and    legal

contentions    are    adequately        presented   in     the   materials        before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                          3